Citation Nr: 9905110	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  93-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1992 decision by the 
Department of Veterans' Affairs (VA), Des Moines, Iowa, 
Regional Office (RO), which denied the benefit sought on 
appeal.  In August 1995 and July 1997, the Board remanded the 
case to the RO for additional development, and the RO has 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Hypertension was not manifested during service or within 
one year of separation from service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that sufficient relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran contends that his hypertension first occurred 
during active service.
In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a) (1998).  For a disability such as 
hypertension, service connection can be granted if the 
disorder manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Most of the veteran's service medical records are not 
available for review.  The National Personnel Records Center 
(NPRC) has informed the VA that there are no medical records 
pertaining to the veteran at the NPRC and noted "Fire 
Related Service."  This indicates that the veteran's service 
medical records, if in the possession of the NPRC, were 
likely destroyed in a fire at the NPRC in 1973.  The veteran 
essentially indicated in a Form R6-7284 (Request for 
Information Needed to Reconstruct Medical Data) that he was 
never treated for high blood pressure during service, but 
that it was found on his discharge examination.  Of record is 
the veteran's December 1954 service separation physical 
examination.  

The veteran's service separation physical dated December 1954 
indicated a blood pressure reading of 140/100 sitting and 
120/90 recumbent.  The examination does not show any 
abnormality of the cardiovascular system or a diagnosis of 
hypertension.  

At a hearing held at the RO in January 1998, the veteran 
testified that he first saw a physician in 1968 for a rapid 
heart beat and was placed on medication.  Records of this 
treatment are not in the claims file and are apparently 
unavailable.  According to private hospitalization records, 
the veteran was hospitalized in June 1981 for headaches, 
chest pains and eye pain.  The veteran reported that he had 
been having similar episodes for four or five years, and that 
he had a history of hypertension.  His blood pressure prior 
to and upon admission was 180/100 and 140/90, respectively.  
Essential hypertension was diagnosed.    

VA and private outpatient treatment records show continued 
treatment for hypertension beginning in 1982.  In January 
1984, John R. Sparks, D.O., indicated that he had first 
treated the veteran in November 1983, and that the veteran 
had a long history of hypertension.  A VA examination in May 
1996 showed blood pressure readings of 170/100 sitting, 
168/104 lying, and 160/100 standing.  After review of the 
file, the diagnosis was hypertension as early as 1981, likely 
essential hypertension.  

The veteran gave Wendell A. Nickerson, D.O. a copy of his 
separation examination and asked for an opinion concerning 
the significance of his in-service blood pressure readings.  
A statement from Dr. Nickerson dated October 1992 indicates 
that the readings were higher than he would expect for an 
individual of that age, but does not disclose that  they 
constituted the initial onset of the veteran's hypertension.  
The veteran also showed his separation examination to H. Gene 
Childress, D.O. and asked his opinion of the readings.  Dr. 
Childress opined in statements dated in November 1992 and 
January 1998 that "demonstrating a blood pressure reading of 
140/100, one would be to diagnose hypertension."  He 
indicated that he could make a better determination if he 
could review the medical records over the years.  Dr. 
Childress assumed that the veteran was indeed hypertensive 
during the military.  

Based on the opinion of Dr. Childress, which did not provide 
a definitive link between the veteran's hypertension and his 
in-service elevated blood pressure readings, the RO requested 
the Chief Medical Administrator from a VA Medical Center to 
furnish an opinion as to whether it was as likely as not that 
the veteran's hypertension began in service or if it was 
unlikely it began in service.  In April 1998, a VA physician 
responded that a diagnosis of hypertension cannot be made or 
given on the basis of a few blood pressure readings at any 
one time or over a short period of time, particularly if 
unaccompanied by other abnormalities.  He stated that 
statistically it can be predicted that 20 percent or less of 
individuals with spot elevated readings eventually come to a 
diagnosis of hypertension.  He further opined that it could 
not be said with certainty that the veteran was hypertensive 
in 1954 or within the reasonable presumptive period.

The above evidence establishes that the veteran's 
hypertension was not diagnosed until 1981, twenty-seven years 
after service.  Dr. Childress suggested that the reading on 
separation might have warranted a diagnosis of hypertension, 
but he also noted, "It would be better evaluated if one 
could review past medical records to see if there were 
episodes of hypertension since he reports and our records 
indicate that he has been hypertensive for the duration of my 
practice which is eight years."  However, there are no 
additional medical records available for review dated between 
the veteran's December 1954 separation from service and 1981.  
Further, additional service medical records are presumably 
destroyed, and the Board would note that the veteran 
indicated that he received no treatment for high blood 
pressure during service.  Therefore, absent a more 
comprehensive review of the records by Dr. Childress, which 
is not possible in this case, his opinion does not provide a 
definitive link between the veteran's current hypertension 
and the in-service blood pressure readings.  

Given the considerable length of time between the veteran's 
separation from service and his initial diagnosis of 
hypertension, Dr. Childress' less than definitive diagnosis 
of hypertension as early as 1954, and the VA physician's 
opinion ruling out a relationship between the veteran's 
hypertension and the in-service blood pressure readings, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
hypertension.  Due to the fact that the veteran's 
hypertension was not incurred during his period of military 
service, or during the presumptive period thereafter, service 
connection must be denied.

The Board has considered the applicability of the benefit-of-
the doubt doctrine under 38 U.S.C.A. § 5107(b), but because 
there is no approximate balance of positive and negative 
evidence of record, reasonable doubt cannot be resolved in 
the veteran's favor.



ORDER

Service connection for hypertension is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


- 6 -


